Citation Nr: 1621513	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1957 to December 1960.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2014.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in February 2015 for further development.  However, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  After the issuance of the July 2015 Supplemental Statement of the Case, additional VA medical records were associated with the claims file.  No subsequent SSOC was issued.  As the Board is remanding the claims for additional development, this oversight is harmless error.

In February 2016, the claim of service connection for dental treatment purposes to include as due to dental trauma was denied by the RO.  In February 2016, the Veteran submitted a notice of disagreement (NOD) with that determination.  In a March 2016 letter, the RO acknowledged receipt of the notice of disagreement and the Veteran's election of Decision Review Officer review.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized and that additional action is pending, a remand of the claim pursuant to Manlincon is not warranted in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2015 remand, the Board directed the AOJ to obtain any outstanding private treatment records with the assistance of the Veteran, schedule the Veteran for VA examinations to determine the nature of his hearing loss, tinnitus, and psychiatric disabilities, and to readjudicate the claims.  On remand, the AOJ obtained private medical records identified by the Veteran, and afforded him VA examinations for his hearing loss, tinnitus, and acquired physiatric disorder claims.  

With respect to the July 2015 VA audiological examination, the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by service.  The examiner reasoned that the Veteran's service treatment records were silent for complaints of noise exposure, and that the Veteran's duties as a Yeoman meant he had a low probability of exposure to hazardous noise.  However, the Court of Appeals for Veterans Claims has held that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Further, the examiner did not address the Veteran's assertions that he was exposed to hazardous noise during the course of his military duties.  See April 2013 statement regarding service aboard the U.S.S. Compass Island; January 2014 statement regarding duties performed while stationed at the Brooklyn Naval Yard; and November 2014 hearing testimony, pp. 3-4; see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Additionally, according to the Veteran's personnel records, he did not become a Yeoman until 1959, which was halfway through his naval career.  Thus, additional clarification from the examiner is required.

With respect to the July 2015 VA psychiatric examination, the examiner indicated that the Veteran's sole diagnosis was an unspecified depressive disorder.  However, a February 2015 note from Palo Alto Medical Foundation noted a diagnosis of adjustment disorder, and VA mental health records dated in September 2015 show the Veteran had additional diagnoses of dysthymia and an unspecified anxiety disorder.  See September 2015 VA Mental Health Note.  As there are additional diagnoses that have not been addressed by the VA examiner, further clarification is required.

Moreover, the September 2015 VA Mental Health Note indicated that the Veteran saw a psychiatrist in the Bay Area for over 15 years, though the clinician was unable to determine whether the Veteran was engaged in psychotherapy or only pharmacotherapy during this treatment.  As records from this private provider are relevant to the Veteran's claim, the AOJ should attempt to obtain them.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any pertinent evidence not already of record, to include records from his private psychiatrist in the Bay Area, and any other medical provider who treated him for his claimed bilateral hearing loss, tinnitus, and acquired psychiatric disorder.  

After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as outstanding VA treatment and evaluation records relating to the Veteran's bilateral hearing loss, tinnitus, and acquired psychiatric disorder.  All records secured should be associated with the claims file.

2.  Forward the claims file to the author of the July 2015 VA audiological examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral sensorineural hearing loss disability had its onset during the Veteran's military service through December 1960, or was incurred as a result of service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus had its onset during the Veteran's military service through December 1960, or was incurred as a result of service.

In rendering the requested opinions, the examiner should also address the Veteran's assertions that he was exposed to hazardous noise during the course of his military duties.  See April 2013 statement regarding service aboard the U.S.S. Compass Island; January 2014 statement regarding duties performed while stationed at the Brooklyn Naval Yard; and November 2014 hearing testimony, pp. 3-4.  Additionally, the examiner is advised that the absence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The examiner should not rely solely on the absence of hearing loss in service as a basis for any opinion.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Next, forward the claims file to the author of the July 2015 VA psychiatric examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, including any newly associated medical records and this remand, and respond to the following:

a)  Identify any diagnosed acquired psychiatric disorder present since April 2013, to include depressive disorder, dysthymia, anxiety disorder, and adjustment disorder.

b)  For each diagnosed acquired psychiatric disorder identified, whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder had its onset during the Veteran's military service through December 1960, or was incurred as a result of service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the addendum reports for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

